ACCEPTED
                                                                                                                                                      03-14-00326-CV
                                                                                                                                                              5446518
                                                                                                                                           THIRD COURT OF APPEALS
                                                                                                                                                      AUSTIN, TEXAS
                                                                                                                                                 5/28/2015 9:55:10 AM
                                                                                                                                                    JEFFREY D. KYLE
                                                                                                                                                               CLERK




                                                                                                                      RECEIVED IN
                                                                                                                 3rd COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                             May 28, 2015                                        5/28/2015 9:55:10 AM
Via eFiling                                                                                                        JEFFREY D. KYLE
Jeffrey D. Kyle, Clerk                                                                                                   Clerk
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

RE:    Civil Action Number: 03-14-00326-CV; Board of Regents, Texas State University
       System and Texas State University – San Marcos v. Stephanie Paige Steinbach; In the
       Court of Appeals for the Third District of Texas, Austin Division
       Trial Court No. 10-0281

Dear Mr. Kyle:

        Please be advised that I will be on Family and Medical Leave beginning June 1, 2015. I
would appreciate you not setting any hearings, depositions, discovery or other proceedings which
require my attention during this time. I will return to the office on September 1, 2015.

        In addition, I thank you in advance for your understanding that any matters previously set
will have to be re-scheduled until my return.

       Should you need anything during this time, please contact Laura B. Fountain, Deputy
Chief, Tort Litigation Division, P. O. Box 12548, (or 300 West 15th Street, 12th Floor), Austin,
Texas 78711-2548. Her email address is Laura.Fountain@texasattorneygeneral.gov. Her direct
telephone number is 512-475-1655.

       Thanks for your understanding and consideration during this time.

                                                                  Sincerely,




                                                                  NICHELLE A. COBB
                                                                  Assistant Attorney General
                                                                  State Bar No. 00786301
                                                                  Tort Litigation Division
                                                                  TEL: (512) 475-1251
                                                                  FAX: (512) 457-4442
                                                                  Nichelle.Cobb@texasattorneygeneral.gov

cc:    Mr. Mark Cusack, Attorney for Appellee                                 Via Facsimile: (512) 392-1519
        P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov